Citation Nr: 1447330	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-32 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for status post right foot fracture of the metatarsal.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty from May 1989 to August 1992.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014, the Veteran testified during a videoconference hearing before the undersigned; a transcript of this hearing is located in Virtual VA.

Some VA treatment records are also located in Virtual VA, so any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of service connection for a knee disability secondary to the service-connected right foot disability has been raised by the record in the hearing transcript, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

During the hearing, the Veteran asserted not only that the January 2012 VA examination for his right foot disability was inadequate but that the disability has worsened since the examination.  He should be afforded an examination to ensure the record contains complete and accurate findings associated with his right foot disability.

Also, all ongoing pertinent VA treatment records for the right foot from Oklahoma City since January 2014 must be associated with the file.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain pertinent treatment records since January 2014 from the Oklahoma City VA Medical Center (VAMC) and associate them with the Veteran's file.

2.  Arrange for a VA examination of the service-connected right foot disability to assess the current severity of the disability.  The claims file and a copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

In addition to reporting all pertinent findings, the examiner should make sure the following points are addressed:

(a) Identify and describe in detail all specific manifestations and residuals of the Veteran's status post right foot 5th metatarsal fracture.

(b) State whether the specific manifestations and residuals of the Veteran's right foot plantar fasciitis could be described as (i) severe, (ii) moderately severe, or (iii) moderate.

(c) State whether the Veteran's right foot disability results in any limitation of motion or limitation of function associated with his right foot.  If possible, any limitations should be noted in terms of degree of loss of motion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.
 
4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an SSOC and afford them the approximate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



